REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/30/2020.
Claim(s) 1-13 and 17 has/have been cancelled.
Claims(s) 22-35 has/have been added. 
Claims(s) 14-16 and 18-35 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 12/30/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Non-Patent Literature Documents citation 005 listed on IDS dated 12/30/2020 had an incorrect version number which was corrected by the Examiner.
Non-Patent Literature Documents citation 006 listed on IDS dated 12/30/2020 had an incorrect version number which was corrected by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments, see page 8, filed 11/19/2020, with respect to the specification have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see page 9, filed 11/19/2020, with respect to the objection of claims 19 and 20 have been fully considered and are persuasive.  The objections has been withdrawn.
Applicant’s arguments, see pages 10-13, filed 11/19/2020, with respect to the 35 U.S.C. 112(f) interpretation of claims 14, 15, 16, 17 and 19 have been fully considered and are persuasive.  The 35 U.S.C. 112(f) interpretation has been withdrawn.
Applicant’s arguments, see page 14, filed 11/19/2020, with respect to the 35 U.S.C. 112(d) rejection of claim 17 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see pages 14-17, filed 11/19/2020, with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1, 4 and 13 and the 35 U.S.C. 103 rejection of claims 2, 3, 5-8, 12, 14, 15-18, 19, 20 and 21 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 14-16 and 18-35 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Asahina US 20080279287, teaches synchronizing pulse sequences allocated to sub-bands associated with modification of I-channel sub-carrier and Q-channel sub-carrier (see para. 0282, FIG. 8A).
A close reference, Magis Networks, Inc., WO 2004045125 A2 (Foreign Patent Documents citation 001, listed on IDS dated 12/30/2020), teaches phy-layer frame where a short portion 406 is used for signal detection, AGC, diversity selection, offset estimation and timing synchronization (see FIG. 4).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 14-16, 18-19 and 22-24, the cited prior art either alone or in combination fails to teach the combined features of:

wherein the transmission of the radio RF waveforms onto the wireline or optical medium of the network comprises an in-phase and quadrature (I-Q) multiplexing of at least two synchronization data streams associated with the first and second frequency sub-bands, respectively.

As per claim(s) 20, 21 and 25, the cited prior art either alone or in combination fails to teach the combined features of:

wherein the transmission of the digital data from the at least one of the first RF distribution node and the second RF distribution node comprises transmission of an in-phase and quadrature (I-Q) modulated analog signal the I-Q modulated analog signal comprising synchronization data relating to the plurality of spatial diversity data streams.

As per claim(s) 26-35, the cited prior art either alone or in combination fails to teach the combined features of:

allocating at least one 3GPP Long Term Evolution (3GPP LTE) channel within at least one sub-band of the prescribed frequency band;
allocating at least one synchronization carrier within the at least one sub-band of the prescribed frequency band; and
multiplexing I (In-phase) and Q (Quadrature) data onto the synchronization carrier.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 


/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464